DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 4 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,844,575 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        



/J.A.P./               Examiner, Art Unit 3735